Per Curiam.
Applicant passed the New York State Bar exam and, based on his residence in Connecticut, has been certified for admission to this Court by the New York State Board of Law Examiners (see, 22 NYCRR 520.7 [a]).
His application for admission raises serious questions about his character and fitness to practice law. Applicant’s involvement in an acrimonious dispute with family members and related litigation in Texas over the past few years led to an injunction prohibiting him from removing his mother from a nursing home and a jury verdict holding him liable for intentional infliction of emotional distress. The Texas jury awarded special, compensatory and punitive damages against him, finding his conduct was "beyond the bounds of decency.” Thereafter, Bankruptcy Court raised serious questions about his motives in filing a bankruptcy petition. Applicant has made an application for admission to the Connecticut State Bar which has not been acted, on pending his submission to a psychological examination which he has — thus far — refused to take. As part of his application for admission filed with this *726Court, applicant submitted an affidavit of good moral character from a person who states that he has never met applicant and that he has no basis for an opinion as to applicant’s , character and fitness. Further, the file contains correspondence between applicant and a law school professor which includes an unsigned letter of recommendation drafted by applicant for the professor’s signature, the professor’s alternative letter and applicant’s criticism of the professor’s letter.
Based upon our consideration of all aspects of his application for admission, we conclude that applicant does not possess “the character and general fitness requisite for an attorney and counselor-at-law” (Judiciary Law § 90 [1] [a]). Accordingly, we deny his application for admission (see, e.g., Matter of Perwin, 283 AD2d 709).
Cardona, P. J., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that applicant’s application for admission to the New York State Bar is denied.